Name: Council Regulation (EEC) No 1723/83 of 2 June 1983 on the application of Decision No 1/83 of the EEC-Sweden Joint Committee further amending Article 8 of Protocol 3 concerning the definition of the concept of ' originating products' and methods of administrative cooperation
 Type: Regulation
 Subject Matter: executive power and public service;  international affairs;  Europe;  international trade;  monetary relations
 Date Published: nan

 30. 6 . 83 Official Journal of the European Communities No L 174/ 11 COUNCIL REGULATION (EEC) No 1723 / 83 of 2 June 1983 on the application of Decision No 1 / 83 of the EEC-Sweden Joint Committee further amending Article 8 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Whereas it is necessary to apply that Decision in the Community , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, HAS ADOPTED THIS REGULATION: Article 1 Decision No 1 / 83 of the EEC-Sweden Joint Committee shall apply in the Community . The text of the Decision is annexed to this Regulation . Having regard to the proposal from the Commission , Whereas the Agreement between the European Economic Community and the Kingdom of Sweden (') was signed on 22 July 1972 and entered into force on 1 January 1973 ; Whereas , by virtue of Article 28 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation , which forms an integral part of the said Agreement , the Joint Committee has adopted Decision No 1 / 83 further amending Article 8 of that Protocol ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 2 June 1983 . For the Council The President N. BLÃ M (&gt;) OJ No L 300 , 31 12 . 1972 , p . 97 .